Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art of record to provide a waterproof sheet comprising a base material layer and a pressure-sensitive adhesive layer formed on one side of the base material wherein the base material layer comprises a rubber sheet reinforced with a reinforcing fiber layer and has a tensile strength of at least 15 MPa and a tear strength of at least 30 kN/m and the pressure sensitive adhesive layer has hardness below 1 and wherein the reinforcing fiber layer is a plain weave or satin weave having a yarn count for both the warp and weft of 5-600tex, a density of 10-150 yarns/25mm, a thickness of 0.02-0.6mm a tension of at least 70 N/25 mm and the sheet has a total light transmittance of 50-99%. 
The closest prior art includes Uno and ‘624. Uno teaches a waterproof sheet but does not teach the claimed adhesive hardness and in fact teaches away from the claimed adhesive hardness. ‘624 teaches but ode not teach the claimed waterproof sheet nor the claimed hardness of the adhesive. Therefore, the present claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.